COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


TRI-CITIES INDUSTRIAL BUILDERS, INC.
AND
NORTHERN INSURANCE COMPANY OF NEW YORK
                                                MEMORANDUM OPINION *
v.   Record No. 2038-98-3                            PER CURIAM
                                                  JANUARY 26, 1999
ARLAN EUGENE DUNCAN


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Bruce G. Sandmeyer; Brumberg, Mackey & Wall,
            on brief), for appellants.

            (Gerald F. Sharp; Browning, Lamie & Sharp, on
            brief), for appellee.



     Tri-Cities Industrial Builders, Inc. and its insurer

(hereinafter referred to as "employer") contend that the Workers'

Compensation Commission ("commission") erred in finding that

Arlan Eugene Duncan's back injury and resulting disability were

causally related to his compensable January 6, 1997 injury by

accident.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).   "In determining whether

credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."   Wagner

Enters, Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).
     In holding that Duncan proved that his back injury was

causally related to his compensable injury by accident, the

commission found as follows:
               We are persuaded by the medical record
          that [Duncan's] back injury was an initial
          part of the work-related injury. While a
          groin/abdominal wall injury was diagnosed by
          the emergency room physician, and originally
          by Dr. [Jacinto] Alvarado, all medical
          records reflect complaints of back pain as
          well. The emergency room nurse noted that
          [Duncan's] pain radiated into his back.
          After his initial examination on January 13,
          1997, Dr. Alvarado wrote that he "was seen at
          SCCH ER about a week ago for a pulled muscle
          on the rt side that goes from the back to the
          groin. . . ." and then prescribed physical
          therapy for his back [emphasis added]. Upon
          the first physical therapy session on January
          14, 1997, the therapist recorded that "he was
          lifting at work and felt a sharp pain in his
          back. . . ." Dr. Alvarado's follow-up office
          note of January 29, 1997, reflects that the
          visit was for a "recheck" of [Duncan's] back
          and that he "was seen here about 2 weeks ago
          when we detected some pain on the rt groin
          that went from the back down . . ."
          [emphasis added]. Clearly, the treating
          physician was recalling symptoms noted in the
          previous visit and acknowledging the
          continuous presence of back pain in
          conjunction with the groin problem.


                               - 2 -
                Our finding is not disturbed by Dr.
          Alvarado's vague statement on August 5, 1997,
          that the claimant "may have done some heavy
          lifting in January and that could have been
          his initial problem. . . ." for several
          reasons. First, his office notes do not
          reflect a thorough account of how the injury
          occurred. Accordingly, we do not conclude
          that Dr. Alvarado would give a precise
          statement on causation when his records do
          not specify the conditions surrounding the
          accident. . . . Lastly, there is no medical
          evidence that the back problems arose from a
          source other than the accident on January 6,
          1997.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 214 (1991).   In its role as fact finder, the

commission was entitled to weigh Dr. Alvarado's medical records

and to determine what weight, if any, to give to his August 5,

1997 office note.   Dr. Alvarado's medical records and the initial

emergency room records, coupled with the "Employee Statement,"

provide credible evidence from which the commission could

reasonably infer that claimant sustained a back injury as a

result of his January 6, 1997 compensable injury by accident.

"If there is evidence, or reasonable inferences can be drawn from

the evidence, to support the Commission's findings, they will not

be disturbed on review, even though there is evidence in the

record to support a contrary finding."   Morris v. Badger

Powhatan/Figgie Int'l, Inc., 3 Va. App. 276, 279, 348 S.E.2d 876,

877 (1986).



                               - 3 -
For these reasons, we affirm the commission's decision.

                                                  Affirmed.




                         - 4 -